DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 02/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment of the claims: the 35 U.S.C. 112(d) rejection of claim 12 has been withdrawn.
The rejections in the Final Office Action filed 12/18/2020 are maintained and updated to clarify the rejection of claim 11 and to account for the amendment to claim 12. The full listing of claim rejections is included herein for simplicity.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				11-24
Withdrawn claims: 				1-6
Previously cancelled claims: 		7-10
Newly cancelled claims:			None
Amended claims: 				12
New claims: 					None
Claims currently under consideration:	11-24
Currently rejected claims:			11-24
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2015/0328120), as evidenced by Mills (Mills, F.D., Baker, B.G., Hodge, J.E., “Amadori Compounds as Nonvolatile Flavor Precursors in Processed Foods”, July/August 1969, Agricultural and Food Chemistry, vol. 17, No. 4, pages 723-727).
Regarding claim 11, Hao teaches a method comprising producing a compound (corresponding to Amadori compound) of a sugar conjugate between a reducing sugar (corresponding to aldose sugar) ([0007]) and an amino acid ([0008]) such as a lysine molecule ([0028]) or a salt of the compound ([0030]), wherein the compound is one such as GluAmadori-Lys1 (“ring” form structure on page 2).  Hao discloses that the pyrolysis of Amadori compounds produce flavors such as caramel through the formation of advanced glycosylation end products (AGEs) that are used as flavorants in the food industry ([0009]).  The source of this disclosure is cited as Mills which also states that heat decomposition products formed during the Maillard reaction may allow control of food flavors (page 724, column 2, paragraph 1) and that the Amadori compounds are critical intermediates that produce the flavors and aromas in foods (page 724, column 2, paragraph 2).  From these disclosures, a skilled practitioner would readily recognize that the presence of Amadori compounds in food enhances the flavor and/or taste of a culinary food product, rendering the claimed method obvious.  
Regarding claim 12, Hao teaches the invention as disclosed above in claim 11, but does not teach the method comprises enhancing saltiness of the culinary food product.
However, since Spencer teaches the same compounds used in the method as claimed and instantly disclosed, the disclosed method would necessarily have the claimed flavor-enhancing capability.  It is noted that claim 12 is a recitation of an inherent characteristic wherein the method of Spencer is capable of comprising the claimed enhancement of flavor as a function of adding the disclosed compounds to culinary food products, as Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Any salt enhancing capability is an inherent feature that is consequently obvious, regardless of whether such a feature is specifically disclosed in the prior art so long as the compound is added to a food that contains salt or has a salty taste. 
Regarding claim 13, Hao teaches the invention as disclosed above in claim 11, including the aldose sugars used in forming the compound are pentose and hexose sugars ([0027]).  Therefore, a skilled practitioner would readily recognize that the compound can be produced from the pentoses ribose or xylose or the hexose glucose combining with L-lysine which would produce GluAmadori-Lys1, XylAmadori-Lys1, and RibAmadori-Lys1, rendering the claimed compounds obvious.
Regarding claim 14, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g 
Regarding claim 15, Hao teaches the invention as disclosed above, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.  
Regarding claim 16, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 17, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 18, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 19, 
Regarding claim 20, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 21, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 22, Hao teaches the invention as disclosed above in claim 11, including the compound of salt of the compound is present in an amount of 0.05-100 mg/g (corresponding to 0.005-10 wt.% ([0053]) of the culinary food product, which overlaps the claimed range.
Regarding claim 24, Hao teaches the invention as disclosed above in claim 11, including the compound is a chemically synthesized compound ([0106]-[0108]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2015/0328120) as evidenced by Mills (Mills, F.D., Baker, B.G., Hodge, J.E., “Amadori Compounds as Nonvolatile Flavor Precursors in Processed Foods”, July/August 1969, Agricultural and Food Chemistry, vol. 17, No. 4, pages 723-727) as applied to claim 11 above, in view of Bechtold (Bechtold, U. Rabbani, N., Mullineaux, P.M., Thornalley, P.J., “Quantitative measurement of specific biomarkers for protein oxidation, nitration and glycation in Arabidopsis leaves”, 2009, the plant journal, volume 59, issue 4, pages 661-671).
Regarding claim 23, Hao teaches the invention as disclosed above in claim 11, including the compound is chemically synthesized ([0107]-[0108]).  It does not teach the sugar conjugate is of natural origin.  
However, Bechtold teaches that sugar conjugates such as GluAmadori-Lys2 (corresponding to Nɛ-fructosyl-lysine) are naturally found in plants (page 662, “FL” in FIG. 1; page 663, column 1, paragraph 2) and can be extracted from plants such as Arabidopsis (page 663, column 1, paragraph 2; page 665, Table 1).
It would have been obvious for a person of ordinary skill in the art to have substituted the chemically-synthesized compound of Hao with the plant extract of Bechtold.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and the substitution of known equivalents is obvious.  See MPEP § 2143.I(B) and 2144.06. 

Response to Arguments
Claim Rejections - 35 U.S.C. §103 of claims 11-22 and 24 over Hao and claim 23 over Hao and Bechtold:  Applicant’s arguments have been fully considered but are unpersuasive.
Applicant first argued that Hao does not teach or suggest using Amadori compounds themselves as flavorants but instead teaches AGEs formed by Amadori compounds that can be used as flavorants (Applicant’s Remarks, page 7, paragraphs 2-4).
However, Hao states that the pyrolysis of Amadori compounds produces flavors such as caramel through the formation of AGEs that are used as flavorants in the food industry 
Applicant then argued that Bechtold does not remedy the alleged deficiencies of Hao as it is used merely to teach sugar conjugates such as GluAmadori-Lys2 being naturally found in plants (Applicant’s Remarks, page 7, paragraphs 6-7).
However, since Hao with the support of its cited reference Mills at least suggests the use of Amadori compounds as flavorants in food, Bechtold remains adequate for all that is relied on in the present claim rejections.     
Applicant then argued that the inventors surprisingly found that some sugar conjugates of L-lysine have a much stronger taste enhancing effect than their corresponding aglycones and as such, can enhance the saltiness and umami taste perception at lower thresholds.  The sugar conjugate molecules are typically generated in-situ during thermal processing of food raw materials (Applicant’s Remarks, page 6, paragraph 5).  Applicant stated that a showing of “unexpected results” is one way for a patent applicant to rebut a prima facie case of obviousness and pointed to Example 7 of the specification to show that sugar conjugates of L-lysine improves certain aspects of the flavor profile of chicken soup compared to the chicken soup without any of the specifically claimed compounds.  
However, Hao cited a disclosure from Mills that Amadori compounds undergo pyrolysis to produce aromas (Hao [0009]) and that the pyrolysis initiates the condensation of amino acids and reducing sugars that is necessary to develop those characteristic flavors (Mills, page 723, column 1, paragraphs 1-2).  Therefore, the references show that the sugar conjugates are produced during thermal processing and develop certain organoleptic properties that are not observed in their corresponding aglycones.  Also, although the references do not compare the flavor profile of chicken soups prepared with and without the addition of the claimed compounds, the disclosure that the complexes formed during Maillard reactions give foods their signature flavors such as cocoa, peanuts, and bread (Mills, page 723, column 1, paragraph 2) at least suggests that food that formed Amadori compounds has improved flavor aspects over foods that did not form Amadori compounds.  These disclosures weigh against the showing of “unexpected results” that the Applicant presented and therefore, are insufficient to rebut a prima facie case of obviousness.  Furthermore, the asserted data is not commensurate in scope with the present claims and is thus insufficient to overcome the showing of prima facie obviousness on this basis as well.  Specifically, claim 11 does not require any minimum amount of the compound to be added to a food product (such that at infinitesimal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791